Name: 87/282/EEC: Decision of the European Parliament of 7 April 1987 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund in the financial year 1985
 Type: Decision
 Subject Matter: nan
 Date Published: 1987-05-27

 Avis juridique important|31987D028287/282/EEC: Decision of the European Parliament of 7 April 1987 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund in the financial year 1985 Official Journal L 137 , 27/05/1987 P. 0024 - 0024*****DECISION OF THE EUROPEAN PARLIAMENT of 7 April 1987 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund in the financial year 1985 (87/282/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the First ACP-EEC Convention of LomÃ © (1), - having regard to the balance sheets and revenue and expenditure accounts of the third, fourth and fifth European Development Funds for the financial year 1985 (2), - having regard to the report of the Court of Auditors concerning the financial year 1985, accompanied by the replies of the Institutions (3), - having regard to the Council recommendation concerning the granting of this discharge (Doc. C 2-14/87), - whereas the Treaty of 22 July 1975 authorizes the European Parliament to grant a discharge in respect of the financial activities of the Community, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 2-9/87), 1. Hereby grants a discharge to the Commission in respect of the financial management of the fourth European Development Fund in the financial year 1985 on the basis of the following amount: Payments: 105 634 528,47 ECU; 2. Presents its comments in the resolution accompanying this Decision; 3. Instructs its President to forward this Decision and the resolution containing its comments to the Commission, the Council, the Court of Auditors and the European Investment Bank, and to arrange for their publication in the Official Journal of the European Communities (L series). Done at Strasbourg, 7 April 1987. The President Sir Henry PLUMB (1) OJ No L 25, 30. 1. 1976. (2) COM(86) 177 final. (3) OJ No C 321, 15. 12. 1986.